DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claims 12 and 14-17 include the word “means for” and are being interpreted under 112(f). The limitations have been interpreted to correspond to structure detailed in, but not limited to, paragraphs [0030]-[0032] and [0115]-[0121] in the applicant’s specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 5-6, 11-14, 16-17, 19-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kalafut (U.S. Pub. No. 20130211247) hereinafter Kalafut, in view of Uber III (U.S. Pub. No. 20170172527) hereinafter Uber III, in further view of Xue et al. (U.S. Pub. No. 20150324979) hereinafter Xue. 
Regarding claim 1, primary reference Kalafut teaches: 
 A method for imaging a patient (abstract), comprising: 
determining target imaging parameters for imaging a region of interest of a patient based on desired attributes of images to be generated for the region of interest ([0030]; [0037]; [0089]; [0090]; [0092]-[0094]; [0095], scanner parameters that can be determined include radiation transmitted to the patient, power inputs, timing, delay time or duration; [0099]; [0112]-[0114]; [0161]; [0183]; [0325]; in the applicant’s specification “target imaging parameters” are defined as parameters of the contrast agent such as concentration of the contrast agent, imaging system parameters such as duration of the scan or table speed, and medical imaging system parameters such as beam spectra (see [0039] of applicant’s specification) therefore the contrast agent concentration and injection duration as well as scan duration of a CT scanner, scanner settings, and scan delay of the imager are considered to teach to the “target imaging parameters” as claimed for a region of interest. “desired attributes” are defined as image enhancement, radiation dose, image noise, slice thickness, and contrast. Radiation dose and image contrast are taught in the above cited paragraphs including [0089] and [0093] for “contrast enhancement”); 

determining a trigger time for imaging the region of interest based on the administration parameters using the computational model of blood flow and contrast agent circulation ([0089]; [0094]; [0095] scan start time and stop time, delay time and/or duration is considered to be a “trigger time” for imaging the region of interest; see [0089]-[0105]; [0161]; [0183]; [0185]; [0288]; [0289]; [0291]-[0333]); and 
causing the region of interest of the patient to be imaged based on the administration parameters and the trigger time ([0089]-[0105]; [0161]; [0183]; [0185]; [0288]; [0289]; [0291]-[0333]).
Primary reference Kalafut fails to teach:
Determining administration parameters for administering a contrast agent based on an error between the target imaging parameters and computed imaging parameters, the computed imaging parameters computed using a computational model of blood flow and contrast agent circulation based on the administration parameters

Determining administration parameters for administering a contrast agent based on an optimization between the target imaging parameters and computed imaging parameters, the computed imaging parameters computed using a computational model of blood flow and contrast agent circulation based on the administration parameters ([0016], predictive modelling and contrast enhanced imaging of radiopharmaceuticals; [0018], “The injectable medical fluid may be an injectable fluid imaging agent”; [0072]; [0103]; [0113]-[0114], the integrated systems 100 and 100a are adapted for patient-based dose planning for diagnosis and therapy which utilize a prescribed radiation dose (initial administration parameter) and computational modelling of blood flow and contrast agent circulation ([0113], kinetic compartmental model) to determine the administration parameters ([0113], “total volume injected, flow rate, and contrast dilution”). The target imaging parameters include the target concentration of the contrast agent in the tissue and the blood customized for an individual patient. The computed imaging parameters are the calculated contrast agent concentration in tissue and blood using the dynamic models which is utilized to optimize administration parameters based on the desired image contrast (target imaging parameters). While the reference teaches to the optimization process that could be considered to be “based on an error” between the target concentration and the kinetic model determined concentration, it fails to specifically teach to an error-based calculation; see also specifically [0114], “Sequential images (PET or SPECT) provide additional data to estimate the clearance of radioactive drugs from blood and tissue by the kidneys and liver. Images can be used to calculate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut to incorporate the determination of patient-specific optimized contrast administration parameters based on target and computed imaging parameters as taught by Uber III because prescribed doses of radiopharmaceuticals is usually broadly determined based on patient weight, but fails to account for other characteristics such as the tissue to be imaged. Determining the administration parameters of the contrast agent based on the computational modelling of fluid flow as well as target concentrations in the target tissues of interests, provides the most accurate predictive data for prescribing the right contrast agent injection profile for a particular patient ([0113]-[0114]). 
Primary reference Kalafut further fails to teach:

However, the analogous art of Xue of a method for optimizing contrast injection functions for CT imaging (abstract) teaches:
Determining administration parameters for administering a contrast agent based on an error between the target imaging parameters and computed imaging parameters, ([0033]; [0037]-[0038], describe bolus and contrast optimization to achieve higher quality images; [0039]; [0040]; [0041]-[0049], describe the process of a contrast enhancement function and a test enhancement function of a region of interest; [0050]-[0064] further describe the injection function and contrast modelling for parameter values based on the enhancement function and the target enhancement function; [0065], “In block 212, one or more stop conditions can cause the processor 108 to cease determining the values of the parameters. One stop condition occurs if the elapsed time for the processor 108 determination of the particular values of the parameters to minimize the difference between the enhancement function and the target enhancement function exceeds a maximum computation time” and “Another stop condition occurs if the difference between the enhancement function and the target enhancement function falls below a threshold error tolerance. In an example embodiment, the threshold error tolerance is 1%. In an example embodiment, the threshold error tolerance is in a range between 0-10%”. This error tolerance optimization stop condition between the enhancement function and target enhancement function is considered to be the error between target imaging parameters and computed imaging parameters; [0066], “In block 214, the contrast agent is injected into the subject 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut and Uber III to incorporate the determination of contrast agent parameters based on the minimization of an error between a computed enhancement function and target enhancement function as taught by Xue because diseases such as pulmonary thromboembolic diseases are studied with contrast enhancement medical imaging and uniform contrast enhancement of the pulmonary arterial tree is desirable. Utilizing an error minimization function between target enhancement and enhancement functions assists with optimizing parameters such as injection rate, total contrast volume and injection protocol (i.e. uniphasic versus biphasic); and scanner related factors including delay between the start of the scan and contrast administration ([0037]-[0038]). 
Regarding claim 2, the combined references of Kalafut, Uber III, and Xue teach all of the limitations of claim 1. Primary reference Kalafut further teaches: 
wherein the computational model is a computational fluid dynamics model personalized to model blood flow and contrast agent circulation of the patient ([0089], drug dynamics such as propagation time of contrast through vasculature. Uses contrast 
Regarding claim 3, the combined references of Kalafut, Uber III, and Xue teach all of the limitations of claim 2. Primary reference Kalafut further teaches:
personalizing the computational fluid dynamics model based on medical imaging data of the patient ([0089], CT angiography; [0092]; [0095]; [0099]; [0101], “patient-specific, contrast enhancement CT of the cardiothoracic vasculature”; [0102]-[0105]; [0110]; [0126]; [0137]; [0142]; [0150]; [0155]; [0158]; [0161]; [0163]; [0165]; [0166]; [0168]; [0178]; [0181], patient specific contrast propagation model; [0182]; [0184]-[0199]; [0200]-[0218]; see also [0106]-[0144]).
Regarding claim 5, the combined references of Kalafut, Uber III, and Xue teach all of the limitations of claim 1. Primary reference Kalafut further fails to teach:
wherein determining administration parameters for administering a contrast agent based on an error between the target imaging parameters and computed imaging parameters comprises: 
determining the administration parameters that result in a minimum error between the target imaging parameters and the computed imaging parameters
However, the analogous art of Xue of a method for optimizing contrast injection functions for CT imaging (abstract) teaches:

determining the administration parameters that result in a minimum error between the target imaging parameters and the computed imaging parameters ([0033]; [0037]-[0038], describe bolus and contrast optimization to achieve higher quality images; [0039]; [0040]; [0041]-[0049], describe the process of a contrast enhancement function and a test enhancement function of a region of interest; [0050]-[0064] further describe the injection function and contrast modelling for parameter values based on the enhancement function and the target enhancement function; [0065], “In block 212, one or more stop conditions can cause the processor 108 to cease determining the values of the parameters. One stop condition occurs if the elapsed time for the processor 108 determination of the particular values of the parameters to minimize the difference between the enhancement function and the target enhancement function exceeds a maximum computation time” and “Another stop condition occurs if the difference between the enhancement function and the target enhancement function falls below a threshold error tolerance. In an example embodiment, the threshold error tolerance is 1%. In an example embodiment, the threshold error tolerance is in a range between 0-10%”. This error tolerance optimization stop condition between the enhancement function and target enhancement function is considered to be the error between target imaging parameters and computed imaging parameters; [0066], “In block 214, the contrast agent is injected into the subject 190 using the injector pump 102, based on the contrast injection function determined using the particular values of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut, Uber III, and Xue to incorporate the determination of contrast agent parameters based on the minimization of an error between a computed enhancement function and target enhancement function as taught by Xue because diseases such as pulmonary thromboembolic diseases are studied with contrast enhancement medical imaging and uniform contrast enhancement of the pulmonary arterial tree is desirable. Utilizing an error minimization function between target enhancement and enhancement functions assists with optimizing parameters such as injection rate, total contrast volume and injection protocol (i.e. uniphasic versus biphasic); and scanner related factors including delay between the start of the scan and contrast administration ([0037]-[0038]). 
Regarding claim 6, the combined references of Kalafut, Uber III, and Xue teach all of the limitations of claim 1. Primary reference Kalafut further teaches:
wherein determining a trigger time for imaging the region of interest based on the administration parameters using the computational model of blood flow and contrast agent circulation comprises: 
determining concentration levels of the contrast agent in the region of interest using the computational model of blood flow and contrast agent circulation and the 
determining a time that the concentration levels is at its maximum as the trigger time ([0145], period of maximum enhancement; [0147]; [0246]; [0247]-[0251]; [0279]; [0292]; [0293], scan protocols occur during peak contrast enhancement; [0294], peak contrast enhancement is considered to be concentration levels is at a maximum; [0308-[0313], position the scan window on the peak of contrast enhancement).
Regarding claim 11, the combined references of Kalafut, Uber III, and Xue teach all of the limitations of claim 1. Primary reference Kalafut further teaches:
wherein causing the region of interest of the patient to be imaged based on the administration parameters and the trigger time comprises at least one of: 
automatically initiating imaging of the region of interest of the patient at the trigger time ([0308]-[0313], the scan window is determined by the protocol generation algorithm of Table 16 which is considered to be automatic initiation of the imaging for the region of interest); or 
notifying a user to manually initiate imaging of the region of interest of the patient at the trigger time.
Regarding claim 12, primary reference Kalafut teaches:
An apparatus for imaging a patient (abstract), comprising: 
means for determining target imaging parameters for imaging a region of interest of a patient based on desired attributes of images to be generated for the region of interest ([0030]; [0037]; [0089]; [0090]; [0092]-[0094]; [0095], scanner parameters that 
means for determining administration parameters for administering a contrast agent based on the target imaging parameters using a computational model of blood flow and contrast agent circulation (The phrase “administration parameters” is defined in paragraph [0048] of the applicant’s specification which include volume of contrast agent, concentration of contrast agent to be injected, and rate and profile of the injection of the contrast agent. Kalafut teaches to the determination of administration parameters in paragraphs [0030]; [0037]; [0089]; [0090]; [0092]-[0094], volume injected; [0095]; [0099]; [0106]-[0140], describe computational model of blood flow and contrast agent circulation; [0161]; [0183]; [0325]); 
means for determining a trigger time for imaging the region of interest based on the administration parameters using the computational model of blood flow and contrast 
means for causing the region of interest of the patient to be imaged based on the administration parameters and the trigger time ([0089]-[0105]; [0161]; [0183]; [0185]; [0288]; [0289]; [0291]-[0333]).
Primary reference Kalafut fails to teach:
Means for determining administration parameters for administering a contrast agent based on an error between the target imaging parameters and computed imaging parameters, the computed imaging parameters computed using a computational model of blood flow and contrast agent circulation based on the administration parameters
However, the analogous art of Uber III of a radiopharmaceutical patient treatment system with injectable medical fluids (abstract) teaches:
Means for determining administration parameters for administering a contrast agent based on an optimization between the target imaging parameters and computed imaging parameters, the computed imaging parameters computed using a computational model of blood flow and contrast agent circulation based on the administration parameters ([0016], predictive modelling and contrast enhanced imaging of radiopharmaceuticals; [0018], “The injectable medical fluid may be an injectable fluid imaging agent”; [0072]; [0103]; [0113]-[0114], the integrated systems 100 and 100a are adapted for patient-based dose planning for diagnosis and therapy which utilize a prescribed radiation dose (initial administration parameter) and computational modelling of blood flow and contrast agent circulation ([0113], kinetic compartmental model) to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow 
Primary reference Kalafut further fails to teach:
Means for determining administration parameters for administering a contrast agent based on an error between the target imaging parameters and computed imaging parameters,
However, the analogous art of Xue of a method for optimizing contrast injection functions for CT imaging (abstract) teaches:
Means for determining administration parameters for administering a contrast agent based on an error between the target imaging parameters and computed imaging parameters, ([0033]; [0037]-[0038], describe bolus and contrast optimization to achieve higher quality images; [0039]; [0040]; [0041]-[0049], describe the process of a contrast enhancement function and a test enhancement function of a region of interest; [0050]-[0064] further describe the injection function and contrast modelling for parameter values based on the enhancement function and the target enhancement function; [0065], “In block 212, one or more stop conditions can cause the processor 108 to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut and Uber III to incorporate the determination of contrast agent parameters based on the minimization of an error between a computed enhancement function and target enhancement function as taught by Xue because diseases such as pulmonary thromboembolic diseases are studied with contrast 
Regarding claim 13, the combined references of Kalafut, Uber III, and Xue teach all of the limitations of claim 12. Primary reference Kalafut further teaches:
wherein the computational model is a computational fluid dynamics model personalized to model blood flow and contrast agent circulation of the patient ([0089], drug dynamics such as propagation time of contrast through vasculature. Uses contrast agent flow, no contrast enhancing fluid flow, and blood flow modeling through circulation; [0090]-[0096]; [0106]-[0144], the hybrid modeling of contrast agent movement and blood flow uses a physiologically based pharmacokinetic modeling process which is considered to be a computational fluid dynamics model).
Regarding claim 14, the combined references of Kalafut, Uber III, and Xue teach all of the limitations of claim 13. Primary reference Kalafut further teaches:
means for personalizing the computational fluid dynamics model based on medical imaging data of the patient ([0089], CT angiography; [0092]; [0095]; [0099]; [0101], “patient-specific, contrast enhancement CT of the cardiothoracic vasculature”; [0102]-[0105]; [0110]; [0126]; [0137]; [0142]; [0150]; [0155]; [0158]; [0161]; [0163]; [0165]; [0166]; [0168]; [0178]; [0181], patient specific contrast propagation model; [0182]; [0184]-[0199]; [0200]-[0218]; see also [0106]-[0144]).

wherein the means for determining administration parameters for administering a contrast agent based on an error between the target imaging parameters and computed imaging parameters comprises: 
means for determining the administration parameters that result in a minimum error between the target imaging parameters and the computed imaging parameters
However, the analogous art of Xue of a method for optimizing contrast injection functions for CT imaging (abstract) teaches:
wherein the means for determining administration parameters for administering a contrast agent based on an error between the target imaging parameters and computed imaging parameters comprises: 
means for determining the administration parameters that result in a minimum error between the target imaging parameters and the computed imaging parameters ([0033]; [0037]-[0038], describe bolus and contrast optimization to achieve higher quality images; [0039]; [0040]; [0041]-[0049], describe the process of a contrast enhancement function and a test enhancement function of a region of interest; [0050]-[0064] further describe the injection function and contrast modelling for parameter values based on the enhancement function and the target enhancement function; [0065], “In block 212, one or more stop conditions can cause the processor 108 to cease determining the values of the parameters. One stop condition occurs if the elapsed time for the processor 108 determination of the particular values of the parameters to minimize the difference between the enhancement function and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut, Uber III, and Xue to incorporate the determination of contrast agent parameters based on the minimization of an error between a computed enhancement function and target enhancement function as taught by Xue because diseases such as pulmonary thromboembolic diseases are studied with contrast enhancement medical imaging and uniform contrast enhancement of the pulmonary arterial tree is desirable. Utilizing an error minimization function between target enhancement and enhancement functions assists with optimizing parameters 
Regarding claim 17, the combined references of Kalafut, Uber III, and Xue teach all of the limitations of claim 12. Primary reference Kalafut further teaches:
Wherein the means for determining a trigger time for imaging the region of interest based on the administration parameters using the computational model of blood flow and contrast agent circulation comprises: 
means for determining concentration levels of the contrast agent in the region of interest using the computational model of blood flow and contrast agent circulation and the administration parameters  ([0089], simulation of injection phases of varying contrast agent concentration; [0094]; [0095]; [0110]; [0114]; [0131]; [0135]; [0161]; [0164]; [0186], [0221]; [0258]-[0259]; [0279]; [0292]-[0294]; [0308]-[0313]); and 
means for determining a time that the concentration levels is at its maximum as the trigger time ([0145], period of maximum enhancement; [0147]; [0246]; [0247]-[0251]; [0279]; [0292]; [0293], scan protocols occur during peak contrast enhancement; [0294], peak contrast enhancement is considered to be concentration levels is at a maximum; [0308-[0313], position the scan window on the peak of contrast enhancement).
Regarding claim 19, primary reference Kalafut teaches:
A non-transitory computer readable medium storing computer program instructions for imaging a patient (abstract), the computer program instructions when executed by a processor cause the processor to perform operations comprising: 

determining administration parameters for administering a contrast agent based on the target imaging parameters using a computational model of blood flow and contrast agent circulation (The phrase “administration parameters” is defined in paragraph [0048] of the applicant’s specification which include volume of contrast agent, concentration of contrast agent to be injected, and rate and profile of the injection of the contrast agent. Kalafut teaches to the determination of administration parameters in paragraphs [0030]; [0037]; [0089]; [0090]; [0092]-[0094], volume injected; [0095]; 
determining a trigger time for imaging the region of interest based on the administration parameters using the computational model of blood flow and contrast agent circulation ([0089]; [0094]; [0095] scan start time and stop time, delay time and/or duration is considered to be a “trigger time” for imaging the region of interest; see [0089]-[0105]; [0161]; [0183]; [0185]; [0288]; [0289]; [0291]-[0333]); and 
causing the region of interest of the patient to be imaged based on the administration parameters and the trigger time ([0089]-[0105]; [0161]; [0183]; [0185]; [0288]; [0289]; [0291]-[0333]).
Primary reference Kalafut fails to teach:
Determining administration parameters for administering a contrast agent based on an error between the target imaging parameters and computed imaging parameters, the computed imaging parameters computed using a computational model of blood flow and contrast agent circulation based on the administration parameters
However, the analogous art of Uber III of a radiopharmaceutical patient treatment system with injectable medical fluids (abstract) teaches:
Determining administration parameters for administering a contrast agent based on an optimization between the target imaging parameters and computed imaging parameters, the computed imaging parameters computed using a computational model of blood flow and contrast agent circulation based on the administration parameters ([0016], predictive modelling and contrast enhanced imaging of radiopharmaceuticals; [0018], “The injectable medical fluid may be an injectable fluid imaging agent”; [0072]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut to incorporate the determination of patient-specific optimized contrast administration parameters based on target and computed imaging parameters as taught by Uber III because prescribed doses of radiopharmaceuticals is usually broadly determined based on patient weight, but fails to account for other characteristics such as the tissue to be imaged. Determining the administration parameters of the contrast agent based on the computational modelling of fluid flow as well as target concentrations in the target tissues of interests, provides the most accurate predictive data for prescribing the right contrast agent injection profile for a particular patient ([0113]-[0114]). 
Primary reference Kalafut further fails to teach:
Determining administration parameters for administering a contrast agent based on an error between the target imaging parameters and computed imaging parameters,
However, the analogous art of Xue of a method for optimizing contrast injection functions for CT imaging (abstract) teaches:
Determining administration parameters for administering a contrast agent based on an error between the target imaging parameters and computed imaging parameters, ([0033]; [0037]-[0038], describe bolus and contrast optimization to achieve higher quality images; [0039]; [0040]; [0041]-[0049], describe the process of a contrast enhancement function and a test enhancement function of a region of interest; [0050]-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut and Uber III to incorporate the determination of 
Regarding claim 20, the combined references of Kalafut, Uber III, and Xue teach all of the limitations of claim 19. Primary reference Kalafut further teaches:
wherein the computational model is a computational fluid dynamics model personalized to model blood flow and contrast agent circulation of the patient ([0089], drug dynamics such as propagation time of contrast through vasculature. Uses contrast agent flow, no contrast enhancing fluid flow, and blood flow modeling through circulation; [0090]-[0096]; [0106]-[0144], the hybrid modeling of contrast agent movement and blood flow uses a physiologically based pharmacokinetic modeling process which is considered to be a computational fluid dynamics model;).
Regarding claim 25, the combined references of Kalafut, Uber III, and Xue teach all of the limitations of claim 19. Primary reference Kalafut further teaches:
wherein causing the region of interest of the patient to be imaged based on the administration parameters and the trigger time comprises at least one of: 

notifying a user to manually initiate imaging of the region of interest of the patient at the trigger time.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kalafut, in view of Uber III, in further view of Xue as applied to claims 2 or 13 above, and further in view of Wu et al. (U.S. Pub. No. 20160098531) hereinafter Wu.  
Regarding claim 4, the combined references of Kalafut, Uber III, and Xue teach all of the limitations of claim 2. Primary reference Kalafut further fails to teach:
personalizing the computational fluid dynamics model based on an anatomical model, the anatomical model generated by:
acquiring three-dimensional surface imaging data of the patient; 
generating a surface model of the patient from the three-dimensional surface imaging data; and 
matching the surface model of the patient to the anatomical model
However, the analogous art of Wu of a blood vessel and flow analysis method that utilizes a computational fluid dynamics model (abstract) teaches:
personalizing the computational fluid dynamics model based on an anatomical model ([0032]; [0034], computational fluid dynamic based method; [0035], anatomical 
acquiring three-dimensional surface imaging data of the patient ([0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data and this imaging data is considered to be three-dimensional surface imaging data of the patient); 
generating a surface model of the patient from the three-dimensional surface imaging data ([0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data; [0040]; [0041]-[0051]); and 
matching the surface model of the patient to the anatomical model ([0032]; [0034], computational fluid dynamic based method; [0035], anatomical data is evaluated from a patient including imaging modalities; [0037]; [0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data; [0040]; [0041]-[0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut, Uber III, and Xue to incorporate the surface imaging and anatomical model as taught by Wu because it enables more accurate flow modeling of complex morphologies like lesions across bifurcations and distributed lesions ([0038]). 
Regarding claim 15, the combined references of Kalafut, Uber III, and Xue teach all of the limitations of claim 13. Primary reference Kalafut further fails to teach:
further comprising: 

means for acquiring three-dimensional surface imaging data of the patient; 
means for generating a surface model of the patient from the three- dimensional surface imaging data; and 
means for matching the surface model of the patient to the anatomical model
However, the analogous art of Wu of a blood vessel and flow analysis method that utilizes a computational fluid dynamics model (abstract) teaches:
further comprising: 
means for personalizing the computational fluid dynamics model based on an anatomical model ([0032]; [0034], computational fluid dynamic based method; [0035], anatomical data is evaluated from a patient including imaging modalities; [0037]; [0038]; [0039]; [0040]-[0061]), the anatomical model generated by:
means for acquiring three-dimensional surface imaging data of the patient ([0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data and this imaging data is considered to be three-dimensional surface imaging data of the patient); 
means for generating a surface model of the patient from the three- dimensional surface imaging data ([0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data; [0040]; [0041]-[0051]); and 
means for matching the surface model of the patient to the anatomical model ([0032]; [0034], computational fluid dynamic based method; [0035], anatomical data is evaluated from a patient including imaging modalities; [0037]; [0038], 3D surface model 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut, Uber III, and Xue to incorporate the surface imaging and anatomical model as taught by Wu because it enables more accurate flow modeling of complex morphologies like lesions across bifurcations and distributed lesions ([0038]). 
Claims 7-8, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kalafut, in view of Uber III, in further view of Xue as applied to claims 1 or 12 or 19 above, and further in view of Tolkowsky et al. (U.S. Pub. No. 20140100451) hereinafter Tolkowsky.  
Regarding claim 7, the combined references of Kalafut, Uber III, and Xue teach all of the limitations of claim 1. Primary reference Kalafut further fails to teach:
wherein the computational model is a machine learning based model trained to predict blood flow and contrast agent circulation of the patient
However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:
wherein the computational model is a machine learning based model trained to predict blood flow and contrast agent circulation of the patient ([0088], the flow is determined based on the machine learning classifier; [0138], current flow related parameter; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445], contrast agent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut, Uber III, and Xue to incorporate the machine learning based model as taught by Tolkowsky because machine learning classification systems allow the use of multiple input variables for determining a predicted output ([0433]-[0435]). 
Regarding claim 8, the combined references of Kalafut, Uber III, Xue and Tolkowsky teach all of the limitations of claim 7. Primary reference Kalafut further fails to teach:
further comprising training the machine learning based model by: 
generating synthetic training data comprising patient characteristics and administration parameters; 
simulating blood flow and contrast media circulation for the synthetic training data using a computational fluid dynamics model; 
determining blood flow and contrast media circulation parameters for the synthetic training data from the simulating; 
extracting features from the synthetic training data; and
 training the machine learning based model to predict the blood flow and contrast media circulation parameters using the features extracted from the synthetic training data

further comprising training the machine learning based model by: 
generating synthetic training data comprising patient characteristics and administration parameters ([0317], concentration of contrast agent is included in administration parameters; [0318], duration, concentration, pressure or flow of contrast agent parameters; [0433], machine learning classifier inputs include anatomical locations which is considered to be a region of interest and other patient characteristics are further incorporated as inputs to the model; [0434]-[0455]); 
simulating blood flow and contrast media circulation for the synthetic training data using a computational fluid dynamics model ([0416]; [0417]; [0433]-[0455]; [0458]; FFR is considered to be an index that simulates blood flow and contrast media circulation); 
determining blood flow and contrast media circulation parameters for the synthetic training data from the simulating ([0317], concentration of contrast agent is included in administration parameters; [0318], duration, concentration, pressure or flow of contrast agent parameters; [0433], machine learning classifier inputs include anatomical locations which is considered to be a region of interest and other patient characteristics are further incorporated as inputs to the model; [0434]-[0455]); 
extracting features from the synthetic training data ([0088]; [0138]; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445]; [0452]; input parameters to the machine learning classifier are considered to be extracted features from the anatomical model as they are also sourced from analysis of imaging data); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut, Uber III, Xue and Tolkowsky to incorporate the machine learning based model as taught by Tolkowsky because machine learning classification systems allow the use of multiple input variables for determining a predicted output ([0433]-[0435]). 
Regarding claim 18, the combined references of Kalafut, Uber III, and Xue teach all of the limitations of claim 12. Primary reference Kalafut further fails to teach:
wherein the computational model is a machine learning based model trained to predict blood flow and contrast agent circulation of the patient
However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:
wherein the computational model is a machine learning based model trained to predict blood flow and contrast agent circulation of the patient ([0088], the flow is determined based on the machine learning classifier; [0138], current flow related parameter; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445], contrast agent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut, Uber III, and Xue to incorporate the machine learning based model as taught by Tolkowsky because machine learning classification systems allow the use of multiple input variables for determining a predicted output ([0433]-[0435]). 
Regarding claim 21, the combined references of Kalafut, Uber III, and Xue teach all of the limitations of claim 19. Primary reference Kalafut further fails to teach:
	wherein the computational model is a machine learning based model trained to predict blood flow and contrast agent circulation of the patient
However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:
wherein the computational model is a machine learning based model trained to predict blood flow and contrast agent circulation of the patient ([0088], the flow is determined based on the machine learning classifier; [0138], current flow related parameter; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445], contrast agent dissipation is considered to be representative of contrast agent circulation of the patient; [0452]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut, Uber III, and Xue to incorporate the machine 
Regarding claim 22, the combined references of Kalafut, Uber III, Xue and Tolkowsky teach all of the limitations of claim 21. Primary reference Kalafut further fails to teach:
further comprising training the machine learning based model by: 
generating synthetic training data comprising patient characteristics and administration parameters; 
simulating blood flow and contrast media circulation for the synthetic training data using a computational fluid dynamics model; 
determining blood flow and contrast media circulation parameters for the synthetic training data from the simulating; 
extracting features from the synthetic training data; and 
training the machine learning based model to predict the blood flow and contrast media circulation parameters using the features extracted from the synthetic training data
However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:
further comprising training the machine learning based model by: 
generating synthetic training data comprising patient characteristics and administration parameters ([0317], concentration of contrast agent is included in administration parameters; [0318], duration, concentration, pressure or flow of contrast 
simulating blood flow and contrast media circulation for the synthetic training data using a computational fluid dynamics model ([0416]; [0417]; [0433]-[0455]; [0458]; FFR is considered to be an index that simulates blood flow and contrast media circulation); 
determining blood flow and contrast media circulation parameters for the synthetic training data from the simulating ([0317], concentration of contrast agent is included in administration parameters; [0318], duration, concentration, pressure or flow of contrast agent parameters; [0433], machine learning classifier inputs include anatomical locations which is considered to be a region of interest and other patient characteristics are further incorporated as inputs to the model; [0434]-[0455]); 
extracting features from the synthetic training data ([0088]; [0138]; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445]; [0452]; input parameters to the machine learning classifier are considered to be extracted features from the anatomical model as they are also sourced from analysis of imaging data); and 
training the machine learning based model to predict the blood flow and contrast media circulation parameters using the features extracted from the synthetic training data ([0088], the flow is determined based on the machine learning classifier; [0138], current flow related parameter; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445], contrast agent dissipation is considered to be representative of contrast agent circulation of the patient; [0452]).
. 
Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kalafut, in view of Uber III, in view of Xue, in further view Tolkowsky as applied to claims 8 or 22 above, and further in view of Wu, in further view of Hempel et al. (U.S. Pub. No. 20080027309) hereinafter Hempel.  
Regarding claim 9, the combined references of Kalafut, Uber III, Xue and Tolkowsky teach all of the limitations of claim 8. Primary reference Kalafut further fails to teach:
further comprising:
 generating a patient-specific anatomical model specific to the patient by:
acquiring three-dimensional surface imaging data of the patient
generating a surface model of the patient from the three-dimensional surface imaging data; and 
matching the surface model of the patient to an anatomical model to provide the patient-specific anatomical model
However, the analogous art of Wu of a blood vessel and flow analysis method that utilizes a computational fluid dynamics model (abstract) teaches:
further comprising:

acquiring three-dimensional surface imaging data of the patient ([0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data and this imaging data is considered to be three-dimensional surface imaging data of the patient); 
generating a surface model of the patient from the three-dimensional surface imaging data ([0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data; [0040]; [0041]-[0051]); and 
matching the surface model of the patient to an anatomical model to provide the patient-specific anatomical model ([0032]; [0034], computational fluid dynamic based method; [0035], anatomical data is evaluated from a patient including imaging modalities; [0037]; [0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data; [0040]; [0041]-[0051]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined contrast agent blood flow calculation modelling system of Kalafut, Uber III, Xue and Tolkowsky to incorporate the surface imaging and anatomical model as taught by Wu because it enables more accurate flow modeling of complex morphologies like lesions across bifurcations and distributed lesions ([0038]). 
Primary reference Kalafut further fails to teach:
extracting features from the generated patient-specific anatomical model; and 

However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:
extracting features from the generated patient-specific anatomical model ([0088]; [0138]; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445]; [0452]; input parameters to the machine learning classifier are considered to be extracted features from the anatomical model as they are also sourced from analysis of imaging data); and 
predicting the blood flow and contrast media circulation parameters based on the features extracted from the generated patient-specific anatomical model ([0088], the flow is determined based on the machine learning classifier; [0138], current flow related parameter; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445], contrast agent dissipation is considered to be representative of contrast agent circulation of the patient; [0452]), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut, Uber III, Xue, Tolkowsky, and Wu to incorporate the machine learning based model as taught by Tolkowsky because machine learning classification systems allow the use of multiple input variables for determining a predicted output ([0433]-[0435]). 
Primary reference Kalafut further fails to teach:
wherein the administration parameters and the trigger time are determined based on the predicted blood flow and contrast media circulation parameters

wherein the administration parameters and the trigger time are determined based on the predicted blood flow and contrast media circulation parameters ([0011], contrast agent protocol is created from patient specific and appliance specific imaging parameters; [0012]; [0019]; [0021]; [0023]; [0025]-[0027]; [0048]-[0069]; note that Kalafut teaches a calculation of administration parameters and trigger time but not through the use of a machine learning process. Hempel teaches to the use of fuzzy logic which is considered to be a form of machine learning and teaches to the combined Kalafut, Tolkowsky, and Wu invention.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined contrast agent blood flow calculation modelling system of Kalafut, Uber III, Xue, Tolkowsky and Wu to incorporate the trigger time based on calculated parameters as taught by Hempel because it enables the injection pump for contrast agent to be set easily and quickly based on patient-specific features ([0010]-[0012]). 
Regarding claim 23, the combined references of Kalafut, Uber III, Xue and Tolkowsky teach all of the limitations of claim 22. Primary reference Kalafut further fails to teach:
further comprising: 
generating a patient-specific anatomical model specific to the patient by:
acquiring three-dimensional surface imaging data of the patient; 

matching the surface model of the patient to an anatomical model to provide the patient-specific anatomical model
However, the analogous art of Wu of a blood vessel and flow analysis method that utilizes a computational fluid dynamics model (abstract) teaches:
further comprising: 
generating a patient-specific anatomical model specific to the patient ([0032]; [0034], computational fluid dynamic based method; [0035], anatomical data is evaluated from a patient including imaging modalities; [0037]; [0038]; [0039]; [0040]-[0061]) by:
acquiring three-dimensional surface imaging data of the patient ([0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data and this imaging data is considered to be three-dimensional surface imaging data of the patient); 
generating a surface model of the patient from the three-dimensional surface imaging data ([0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data; [0040]; [0041]-[0051]); and 
matching the surface model of the patient to an anatomical model to provide the patient-specific anatomical model ([0032]; [0034], computational fluid dynamic based method; [0035], anatomical data is evaluated from a patient including imaging modalities; [0037]; [0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data; [0040]; [0041]-[0051]); 

Primary reference Kalafut further fails to teach:
extracting features from the generated patient-specific anatomical model; and 
predicting the blood flow and contrast media circulation parameters based on the features extracted from the generated patient-specific anatomical mode
However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:
extracting features from the generated patient-specific anatomical model ([0088]; [0138]; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445]; [0452]; input parameters to the machine learning classifier are considered to be extracted features from the anatomical model as they are also sourced from analysis of imaging data); and 
predicting the blood flow and contrast media circulation parameters based on the features extracted from the generated patient-specific anatomical model ([0088], the flow is determined based on the machine learning classifier; [0138], current flow related parameter; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445], contrast agent dissipation is considered to be representative of contrast agent circulation of the patient; [0452]), 

Primary reference Kalafut further fails to teach:
wherein the administration parameters and the trigger time are determined based on the predicted blood flow and contrast media circulation parameters
However, the analogous art of Hempel of a contrast agent protocol and input parameter computation system (abstract) teaches:
wherein the administration parameters and the trigger time are determined based on the predicted blood flow and contrast media circulation parameters ([0011], contrast agent protocol is created from patient specific and appliance specific imaging parameters; [0012]; [0019]; [0021]; [0023]; [0025]-[0027]; [0048]-[0069]; note that Kalafut teaches a calculation of administration parameters and trigger time but not through the use of a machine learning process. Hempel teaches to the use of fuzzy logic which is considered to be a form of machine learning and teaches to the combined Kalafut, Tolkowsky, and Wu invention.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined contrast agent blood flow calculation modelling system of Kalafut, Uber III, Xue, Tolkowsky, and Wu to incorporate the trigger time based on calculated parameters as taught by Hempel . 
Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kalafut, in view of Uber III, in view of Xue, in further view of Tolkowsky as applied to claims 7 or 22 above, and further in view of Hempel.    
Regarding claim 10, the combined references of Kalafut, Uber III, Xue and Tolkowsky teach all of the limitations of claim 7. Primary reference Kalafut further fails to teach:
further comprising training the machine learning based model by: 
generating synthetic training data comprising patient characteristics, administration parameters, and regions of interest; 
simulating blood flow and contrast media circulation for the synthetic training data using a computational fluid dynamics model
However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:
further comprising training the machine learning based model by: 
generating synthetic training data comprising patient characteristics, administration parameters, and regions of interest  ([0317], concentration of contrast agent is included in administration parameters; [0318], duration, concentration, pressure or flow of contrast agent parameters; [0433], machine learning classifier inputs include anatomical locations which is considered to be a region of interest and other patient characteristics are further incorporated as inputs to the model; [0434]-[0455]); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut, Uber III, Xue and Tolkowsky to incorporate the machine learning based model as taught by Tolkowsky because machine learning classification systems allow the use of multiple input variables for determining a predicted output ([0433]-[0435]). 
Primary reference Kalafut further fails to teach:
determining times for imaging the regions of interest from the simulating; 
extracting features from the synthetic training data; and 
training the machine learning based model to predict the times for imaging the regions of interest using the extracted features
However, the analogous art of Hempel of a contrast agent protocol and input parameter computation system (abstract) teaches:
determining times for imaging the regions of interest from the simulating  ([0011], contrast agent protocol is created from patient specific and appliance specific imaging parameters which is considered to be training data for the fuzzy logic system; [0012]; [0019]; [0021]; [0023]; [0025]-[0027]; [0048]-[0069]; scan duration is determined as well as the measurement start); 
extracting features from the synthetic training data  ([0011], contrast agent protocol is created from patient specific and appliance specific imaging parameters 
training the machine learning based model to predict the times for imaging the regions of interest using the extracted features ([0011], contrast agent protocol is created from patient specific and appliance specific imaging parameters; [0012]; [0019]; [0021]; [0023]; [0025]-[0027]; [0048]-[0069], scan duration is determined as well as the measurement start).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined contrast agent blood flow calculation modelling system of Kalafut, Uber III, Xue and Tolkowsky to incorporate the imaging time and machine learning fuzzy logic training as taught by Hempel because it enables the injection pump for contrast agent to be set easily and quickly based on patient-specific features ([0010]-[0012]). 
Regarding claim 24, the combined references of Kalafut, Uber III, Xue and Tolkowsky teach all of the limitations of claim 22. Primary reference Kalafut further fails to teach:
further comprising training the machine learning based model by: 
generating synthetic training data comprising patient characteristics, administration parameters, and regions of interest; 
simulating blood flow and contrast media circulation for the synthetic training data using a computational fluid dynamics model;
However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:

generating synthetic training data comprising patient characteristics, administration parameters, and regions of interest ([0317], concentration of contrast agent is included in administration parameters; [0318], duration, concentration, pressure or flow of contrast agent parameters; [0433], machine learning classifier inputs include anatomical locations which is considered to be a region of interest and other patient characteristics are further incorporated as inputs to the model; [0434]-[0455]); 
simulating blood flow and contrast media circulation for the synthetic training data using a computational fluid dynamics model ([0416]; [0417]; [0433]-[0455]; [0458]; FFR is considered to be an index that simulates blood flow and contrast media circulation); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut, Uber III, Xue and Tolkowsky to incorporate the machine learning based model as taught by Tolkowsky because machine learning classification systems allow the use of multiple input variables for determining a predicted output ([0433]-[0435]). 
Primary reference Kalafut further fails to teach:
determining times for imaging the regions of interest from the simulating; extracting features from the synthetic training data; and 
training the machine learning based model to predict the times for imaging the regions of interest using the extracted features
However, the analogous art of Hempel of a contrast agent protocol and input parameter computation system (abstract) teaches:

training the machine learning based model to predict the times for imaging the regions of interest using the extracted features ([0011], contrast agent protocol is created from patient specific and appliance specific imaging parameters; [0012]; [0019]; [0021]; [0023]; [0025]-[0027]; [0048]-[0069], scan duration is determined as well as the measurement start).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined contrast agent blood flow calculation modelling system of Kalafut, Uber III, Xue and Tolkowsky to incorporate the imaging time and machine learning fuzzy logic training as taught by Hempel because it enables the injection pump for contrast agent to be set easily and quickly based on patient-specific features ([0010]-[0012]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.F./Examiner, Art Unit 3793  


/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791